In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00201-CR
        ______________________________


    DANIEL DONGRELE LINDLEY, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0819780




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                             MEMORANDUM OPINION

            Daniel Dongrele Lindley has appealed the trial court’s judgment adjudicating him guilty of

attempted capital murder and sentencing him to forty-five years’ incarceration. We overrule

Lindley’s points of error and affirm the trial court’s judgment and sentence for the reasons set forth

in our opinion issued this date in Lindley’s companion case, Lindley v. State, cause number

06-09-00200-CR. Please see our opinion in that case for a detailed examination of the issues and

law governing these cases.1



                                                           Josh R. Morriss, III
                                                           Chief Justice

Date Submitted:                November 30, 2010
Date Decided:                  December 17, 2010

Do Not Publish




1
    Lindley has addressed both trial court causes in a single brief, and the issues and facts in the two cases are the same.

                                                              2